    Case 1:20-cv-00099-JRH-BKE Document 7 Filed 08/13/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


UNJOG BLUE,


        Plaintiff,

             V.                                               CV 120-099


TEXTRON, INC.,

        Defendant.




                                        ORDER




        Before    the   Court      is   Plaintiff's   notice    of   dismissal     with


prejudice.        (Doc. 6.)       Because Defendant has neither answered the

complaint nor moved for summary judgment, dismissal is appropriate

under    Federal     Rule    of    Civil   Procedure   41(a)(1)(A)(i).           IT   IS

THEREFORE    ORDERED        that    Plaintiff's   claims       are   DISMISSED     WITH


PREJUDICE.        The Clerk is directed to close this case.               Each party

shall bear its own costs and attorney's fees.

     ORDER ENTERED at Augusta, Georgia this                          day of August,

2020.




                                                                      CHIEF   J\
                                                         STATES DISTRICT toURT
                                                       lERN   DISTRICT   OF GEORGIA
